PAGE, J.
The action was in replevin. Upon the trial the complaint was dismissed, and judgment entered in favor of the defendant for costs. Thereafter, upon motion, the judgment was modified, and two articles, of the agreed value of $85, were awarded to the plaintiff. Upon the trial another article, of the agreed value of $50, was *506delivered by the defendant to the plaintiff. No change was made, however, in the provisions for costs. As the plaintiff had,been successful as to some of the articles for which the action was brought, she was entitled to costs, based upon their agreed value.
Judgment, as modified in the court below, is further modified, by striking therefrom the provision for costs to the defendant, and inserting instead, “$15 costs to the plaintiff,” and, as thus modified, affirmed, with $10 costs to, the appellant. All concur.